Defendant’s claims concerning the alleged inadequacy of his plea allocutions were not raised before Criminal Term and, therefore, they are not preserved for appellate review (People v Pellegrino, 60 NY2d 636). In any event, the record reveals that defendant’s allocutions established the requisite elements of rape in the first degree, that the court’s inquiry was sufficiently detailed, and that defendant knowingly, voluntarily and intelligently pleaded guilty (see, People v Harris, 61 NY2d 9).
Moreover, the sentences imposed upon defendant were the result of plea negotiations and reflect the serious nature of his *794crimes. Under these circumstances, the sentencing court did not abuse its discretion by imposing consecutive sentences of 2 to 6 years and 3 to 9 years (see, People v Kazepis, 101 AD2d 816).
We further note that we have considered the arguments in defendant’s pro se brief and find them to be without merit. Mangano, J. P., Brown, Niehoff and Lawrence, JJ., concur.